Wyly, J.
The defendant resists the collection of State taxes on her property for the year 1871 on several grounds. The constitutional objections have all been decided adversely to her in the recent decisions of this court, and the discussion thereof will not be reopened. She also contends that the assessment of her property is erroneous, both in regard to the description and the valuation thereof; and she took a bill of exceptions to the ruling of the court in refusing to receive testimony going to show that she had in due time opposed the assessment as made, giving in her opposition the correct description and valuation of her property; that said opposition was disregarded; also that she offered to prove by witnesses the value of her property. The testimony was rejected on the ground that the court could not go behind or correct the assessment.
Authority to correct the errors complained of is solely confided to the State Board of Assessors in the city of New Orleans and the Auditor. Act No. 42 of the acts of 1871, sections 45 and 50. It was therefore useless for the court to hear testimony upon a point under the statute it was without authority to decide. The defendant also contends that there is no proof in the record to establish the demand of the plaintiff. There being no note of evidence in the record, the presumption is the judge below did his duty, and had sufficient proof before Mm to authorize Ms decree.
There is error, however, in the judgment allowing the penalty of twenty-five per cent, from fifteenth December, 1871, because until fifteenth December, 1872, the defendant did not become a delinquent taxpayer for the taxes of 1871.
It is therefore ordered that the judgment herein'in favor of the plaintiff be amended by allowing the penalty of twenty-five per cent. *754to run only from fifteenth December, 1872, and as amended that it be affirmed, appellee paying costs of appeal.